[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                  FILED
                             No. 07-10232              U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                         Non-Argument Calendar               October 19, 2007
                       ________________________           THOMAS K. KAHN
                                                                 CLERK
                   D.C. Docket No. 05-00351-CV-BE-E

PRIME INSURANCE SYNDICATE, INC., THE,

                                                     Plaintiff-Appellant,


                                  versus


THOMAS J. CONBOY,
JAMES S. ROBERTS,
TOWNES, WOODS & ROBERTS, P.C.,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (October 19, 2007)

Before TJOFLAT, HULL and COX, Circuit Judges.

PER CURIAM:
        The Plaintiff appeals following the district court's grant of summary

judgment to the Defendants on all four counts of its complaint. The court erred,

the Plaintiff contends, in granting summary judgment on each of the counts. We

affirm.

        Summary judgment was properly granted on the tortious interference claims

in Counts I and II because of a break in the chain of causation as outlined in the

district court's Memorandum Opinion. (R.2-86 at 6.) Similarly, summary

judgment was properly granted on the abuse of process claim in Count III for the

same reason, as explained in the district court's Memorandum Opinion. (R.2-86 at

6-7.)

        And finally, summary judgment was properly granted on the Count IV civil

conspiracy claim because the Plaintiff failed to establish a tort underlying any

alleged conspiracy. We express no opinion as to whether any assignment of the

bad faith claim would be effective because any such assignment, even if

ineffective, would not be tortious.

        AFFIRMED.




                                           2